DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al US 2009/0005961 in view of Saisho et al US 2016/0313562. 
Regarding claim 1, Grabowski in Figs. 8, 23, 36A-D, [0346]-[0368], and [0426]-[0430] teaches a display apparatus comprising an optical system for displaying a virtual image that is three-dimensional by using a display medium that is transparent, wherein the optical system includes 
a laser (502) configured to emit laser light (See [0347]), 
a scanner (985) configured to receive and reflect the laser light (receive from 518 and reflect from 570), and perform scanning with the laser light that is reflected, 
a screen (602, See [0359], See also 802, Fig. 36A) configured to form an image (corresponding to VC) on a surface of the screen (602/802, See Fig. 36A) with the scanner scanning the surface with the laser light (See [0424]-[0425]), 
a projection circuit (540) configured to generate a virtual image (corresponding to VC in Fig. 8, See [0354] and Fig. 8) that is perceived by a user, by projecting the image formed on the surface of the screen onto the display medium (corresponding to the windshield, See [0348]), and 
a drive circuit (actuator 522) configured to reciprocate the screen scanned with the laser light (See [0350]-[0365], as the drive circuit 522 reciprocates the screen with laser beam 550, See [0365]) in a predetermined section along an optical path of the optical system at a predetermined cycle (an optical path corresponding to the beam 550, in a refresh cycle, [0365]), 
wherein the scanner performs the scanning by repeatedly scanning the screen with the laser light at a scanning cycle that is synchronized with the predetermined cycle (See [0350]-[0365] and [0426]) when the screen moves away from the display medium (corresponding to the windshield, See [0348], the screen moves away from the medium when driving as the screen moves a distance , when vehicle moves, corresponding to the direction of driving and away from the medium at a subsequent/prior point in time), and 
by painting the VC where each beam spot dot position is done at a 1.5 ms interval, [0426],  the scanning speed corresponding to a vertical segment of VC in Figs. 36A-D has faster vertical movement speed than the scanning speed corresponding to a horizontal segment of VC) based on a slope of a road extending forward in a route of the user (when the vehicle is driven on a slopey hilly terrain as shown in Figs. 4-5B and described in [0176]) that is included in a background (VC according to the road as shown in Figs. 8 and 36A) and is superimposed with the virtual image when viewed from the user (as shown in Figs. 8 and 36A), 
a vertical position of the scan line (corresponding to VC) on the screen correspondingly rises  while the screen travels along a screen movement path (See Fig. 36A, the line of VC gradually increases, rises, when the driver looks up while the screen travels along a screen movement path corresponding to the driving direction of the car (VC) it is attached to) in a first direction (corresponding to the direction the vehicle is moving), the first direction being a movement direction (corresponding to the windshield, See [0348], the screen moves away from the medium when driving as the screen moves a distance corresponding to the direction of driving and away from the medium at a subsequent point in time) which the screen moves away from the display medium (corresponding to the windshield, See [0348], the screen moves away from the medium when driving as the screen moves a forward distance corresponding to the direction of driving and away from the medium at a subsequent point in time)  and towards the scanner (when the vehicle correspondingly travels a backward distance, also note if that the surface is construed as a sphere, like the earth, moving forward is also moving backward) when a vehicle travels along a flat surface (the flat road shown in Fig. 36A), 
and  the vertical position of the scan line  (corresponding to VC) on the screen becomes lowered from rising at least in part before the screen reaches an end of along the screen movement path (See Fig. 36A, the line of VC becomes lowered, from a point of time,  when the driver looks up while the screen travels along a screen movement path, in a subsequent point in time,  corresponding to the driving direction of the car (VC) it is attached to) in the first direction (driving path)  to cause portions of the virtual image to overlap with one another (portions overlapping in a plurality of points in time while driving along the screen movement path), when the vehicle travels along a path having an inclined slope (corresponding to inclined slope of Fig. 3A) having a peak (peak of the inclined slop on the earth). 

Grabowski does not explicitly disclose wherein the scanner comprises a MEMs scanner and wherein the wherein the scanner performs the scanning by repeatedly raster-scanning. 
However, Saisho in [0051]-[0053] teaches wherein the scanner comprises a MEMs scanner and wherein the wherein the scanner performs the scanning by repeatedly raster-scanning. This is taught by Saisho in order for the scanner to be small and to provide a realistic image. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the scanner in Grabowski with the scanner and scanning in Saisho. The motivation would be for the scanner to be small and to provide a realistic image.
Regarding claim 2, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski in Figs. 1 and 36A-D teaches wherein the scanner changes the vertical movement speed based on geographic information indicating a shape of the road (corresponding to the shape of VC, by painting the VC where each beam spot dot position is done at a 1.5 ms interval, [0426],  the scanning speed corresponding to a vertical segment of VC in Figs. 36A-D has faster vertical movement speed than the scanning speed corresponding to a horizontal segment of VC) to cause a shape of the virtual image to vertically follow the shape of the road (as shown in Figs. 36A-D). 
Grabowski does not explicitly disclose wherein the scanner comprises a MEMs scanner. 
However, Saisho in [0051]-[0053] teaches wherein the scanner comprises a MEMs scanner. This is taught by Saisho in order for the scanner to be small. It would have been obvious to one having 
Regarding claim 3, Grabowski and Saisho teach the display apparatus according to claim 2. Furthermore, Grabowski teaches wherein the display medium is a windshield of a vehicle (corresponding to the windshield, See [0348]), the optical system is mounted on the vehicle (by 602 being mounted, See [0394]), the geographic information includes at least one of detected geographic information obtained by using a sensor (See [0131]-[0132] and [0161]) and is configured to detect a landform ahead of the vehicle and map information indicating the landform ahead of the vehicle (corresponding to the road 302, VC, Fig. 1, [0131]-[0132], [0161]), and the virtual image includes a graphic or a character indicating at least one of route guidance information (See VC, Figs. 1 and 36A-D) and information about the road, to be presented to the user (Id.). 
Grabowski does not explicitly disclose wherein the sensor is mounted on the vehicle. However, the Examiner takes official notice that gps sensors mounted to a vehicle are widely known in the art for securely fastening the sensor to the vehicle, and it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the sensor taught in Grabowski to be mounted on the vehicle in order to securely fasten the sensor to the vehicle.
Regarding claim 4, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches wherein the vertical position of the scan line (VC) is parallel with a height of the road (road in Figs. 5A-B) to reflect a relative slope of the road (corresponding to an elevational slope of road ahead) whether visible to the user or not (when a user looks up at VC and not the road ahead).
Regarding claim 6, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches wherein the screen movement path (the path corresponding to the moving car in Figs. 5A-B) is parallel with a movement axis of the vehicle (the path corresponding to the moving car is the same as the movement of the vehicle and will thus be parallel to the movement axis of vehicle).
Regarding claim 7, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches wherein the scanning is performed only when the screen travels in one direction (when the car travels in the forward direction as show in Figs. 5A-B) along the screen movement path (corresponding to the forward path of Figs. 5A-B) among two directions available (the forward and backward direction of Figs. 5A-B). Grabowski does not explicitly disclose wherein the scanning comprises raster-scanning. 
However, Saisho in [0051]-[0053] teaches wherein the scanning comprises raster-scanning. This is taught by Saisho in order for the scanner to be small and to provide a realistic image. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the scanner in Grabowski with the scanner and scanning in Saisho. The motivation would be for the scanner to be small and to provide a realistic image.

Regarding claim 8, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches an acquisition circuit (“computer,” See [0149]) for obtaining the slope of the road (See [0146]-[0149]).
Regarding claim 9, Grabowski and Saisho teach the display apparatus according to claim 8. Furthermore, Grabowski teaches, wherein the acquisitions circuit is a sensor or included in a navigation system (See [0146]-[0149], “sensors,” [0147]).
Regarding claim 10, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches wherein the portions of the virtual image overlap over the peak of the inclined slope (while driving over the peak of the inclined slope at different points in time the virtual image will overlap. Note that the inclined sloped will have a peak, as the surface is on the earth).
while driving over the peak of the inclined slope at different points in time the  virtual image extend in different directions to overlap one another. Note that the inclined sloped will have a peak, as the surface is on the earth).
Regarding claim 12, Grabowski and Saisho teach the display apparatus according to claim 1. The cited embodiment of  Grabowski does not explicitly disclose the virtual image is an arrow with varying widths along its length.
However, Grabowski  in Fig. 8 teaches the virtual image is an arrow with varying widths along its length. This is taught by Grabowski in order for virtual image to “carry some meaning and could change over the course of time according to such meaning” (See [0192]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the scanner in Grabowski with the virtual image in Grabowski Fig. 7. The motivation would be for virtual image to “carry some meaning and could change over the course of time according to such meaning.”



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of in view of Grabowski and Saisho et as applied to claim 1, and further in view of  Tasaki et al US 2013/0181982. 
Regarding claim 5, Grabowski and Saisho teach the display apparatus according to claim 1. Furthermore, Grabowski teaches wherein the laser (502) is configured to emit the laser light (See [0347]) when the screen travels in a first direction along the screen movement path (a screen movement path corresponding to the driving direction of the car (VC) it is attached to). It is noted that Grabowski teaches wherein a light source comprises a laser (502). 

However, Tasaki in [0045] teaches wherein the light source is not emit the laser light when the screen travels (a screen traveling  in the direction of a car) in a second direction along the screen movement path (a second direction of a screen movement path corresponding to the driving direction of the car it is attached to). This is taught by Tasaki in order to conserve power, as LEDs require a less power (See “[b]y using an LED as the light source 121, the power consumption can be reduced ,” [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the scanner in Grabowski with the configuration in Tasaki. The motivation would be to conserve power.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
Applicant argues that the amendments overcome the cite art. This is disagreed to (See above). Note that the amendments are taught by Grabowski as the driving direction will correspond to a plurality of periods of time. Furthermore, the earth is spherical, and the inclined driving surface of Fig. 3A will be defined by this sphere. Additionally note that Grabowski in Fig. 8 teaches new claim 12. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JONATHAN G COOPER/Examiner, Art Circuit 2621  


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621